Citation Nr: 0704257	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-25 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.	Entitlement to service connection for a back disability.  

2.	Entitlement to service connection for pulmonary 
tuberculosis (PTB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD


J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The veteran's appeal also initially included the issue of 
entitlement to service connection for coronary artery 
disease. However, he withdrew this issue from appellate 
consideration during a May 2004 VA Video Conference hearing 
before the Board.  In a decision of March 2005 the Board 
denied service connection for residuals of a right leg and 
foot injuries and service connection for a left index finger 
disability.  The issues of service connection for PTB and for 
a back disorder were remanded to the RO.  

The appeal was again remanded to the RO March 2006 for 
further development. Subsequently, the Veterans Law Judge who 
remanded the case in March 2005 and March 2006 and who 
presided over the May 2004 videoconference left the Board.  
The VA informed the veteran of this in an October 2006  
letter and the veteran was also told that he would be 
afforded a further Board hearing if he so desired.  The 
veteran never responded to this communication. Accordingly, 
the case is again before the Board for further appellate 
consideration. 





FINDINGS OF FACT

1.	Inservice back complaints were acute and transitory and 
resolved without residuals; the current low back 
disability, to include arthritis developed many years 
after service and are unrelated thereto. 

2.	The veteran does not have PTB or residuals thereof


CONCLUSIONS OF LAW

1.	A back disorder was not incurred in or aggravated by 
service nor may the incurrence during service of 
arthritis of the spine be so presumed. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.(2006).  

2.  Pulmonary tuberculosis was not incurred in or 
aggravated by service nor may 	its incurrence during 
service be so presumed. 38 U.S.C.A. §§ 1101, 1110, 	1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 	3.307, 3.309 	(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with VCAA notice by letters, 
dated in June 2002 and April 2006.  The notice included the 
type of evidence needed to substantiate the current claim for 
service connection.  In these notices the veteran was 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies and that he could 
submit private medical records or authorize VA to obtain the 
records on his behalf.  He was also told, essentially, that 
he could submit evidence in his possession. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473. To the extent that the VCAA notice may not 
have fully complied with the ruling in Dingess v. Nicholson, 
that omission is moot given the denial of the veteran's 
claims in the decision below.  Therefore, any such deficiency 
as to VCAA compliance regarding notice of the degree is 
disability is harmless error. 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has afforded the veteran recent 
examinations of the disabilities for which service connection 
is sought and he has also provided testimony at a recent 
Board hearing. Otherwise, the record does not indicate that 
any relevant evidence is available but not yet entered into 
the record.  The Board therefore concludes that the duty-to-
assist provisions of the VCAA have been complied with in this 
case.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a veteran served for at least 90 days during a period 
of war and manifests degenerative joint disease (arthritis) 
to a degree of 10 percent within one year or PTB to a degree 
of 10 percent within three years from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Background

On the veteran's February 1976 examination prior to service 
entrance, no pertinent abnormalities were reported.  A chest 
X-ray was negative.  Review of the service medical records 
reveal that the veteran was seen on occasion with respiratory 
complaints, variously assessed as bronchitis, sinusitis, 
"flu syndrome" and pharyngitis.  There were no findings or 
diagnosis indicative of PTB.  In December 1977 the veteran 
was seen for the treatment of low back pain assessed as 
muscle pain. On the veteran's December 1977 examination prior 
to service discharge, his spine and respiratory systems were 
evaluated as normal.  A chest X-ray was negative.  It was 
noted that the veteran's father had PTB and it was also 
reported that all X-rays were negative. 

Subsequent physical examinations by the service department 
conducted in June 1979, September 1980, and March 1981 
revealed no relevant findings.  

VA clinical records reflect treatment beginning during the 
1980s for respiratory complaints with assessments that 
included bronchitis, sinusitis, rhinitis, pharyngitis, common 
colds, and upper respiratory infections.  There were no 
findings or diagnosis indicative of PTB and chest x-rays 
conducted during this treatment revealed no findings of PTB.  
An MRI scan of the veteran's lower back conducted in 
September 1995 revealed degenerative changes at L4-L5 and L5-
S1 with disc protrusion at those levels.  

Records from a state criminal justice medical facility 
reveals that the veteran was seen in February 2001with a 
history of exposure to PTB with no medication provided.  A 
PPD test was noted to have been positive. At the conclusion 
of treatment in October 2001, the veteran was placed in Class 
2 as having been exposed to TB infection, but without 
disease. 

During VA treatment in November 2002 for rhinorrhea, it was 
noted that the veteran denied fever, pleuritic chest pain, 
shortness of breath, night sweats, wheezing or hemoptysis. No 
history of PTB was reported.  In December 2003 it was 
reported that the veteran had been PPD positive, but had no 
active disease.   

On VA pulmonary examination in June 2005 the veteran gave a 
history of having a positive skin test for PTB in 1991 and he 
reported being treated with INH and pyridoxine for 6 months.  
He complained of a chronic productive cough. The examining 
physician commented that he found no documentation that the 
veteran had ever had PTB or been treated for such.  After 
evaluation and review of the record, assessment was history 
of positive protein derivative skin test in 1991, treated 
with INH and Pyridine for approximately 6 months.  It was 
reiterated that nothing in the veteran's clinical record, to 
include X-rays, ever indicated evidence of a diagnosis of, or 
treatment for PTB.  The doctor said that, without resorting 
to extreme speculation, that the veteran's positive purified 
protein derivative test could not be related to the veteran's 
military service.  

On VA orthopedic examination conducted in June 2005, the 
veteran denied any back injury during service, but said that 
he did a lot of exercise during service and reference was 
made to a motor vehicle accident in 1977.   He reported being 
treated for back complaints during service with ibuprofen and 
he was diagnosed as having a back muscle strain.  He also 
complained of current stiffness, muscle spasm, and radiating 
back pain.  After evaluation it was concluded that the 
veteran had lumbar spine degenerative arthritis with L3 
compression.   The doctor commented that the L3 compression 
appeared to have developed after 1995 and that such may be 
related to trauma, although the veteran denied any such 
trauma.  The doctor said that it was less likely than not 
that the back pathology was related to service.  

On VA respiratory examination in April 2006, the examiner 
commented that he could not find any documentation of the 
veteran's reported treatment in 1991 for PTB and it was said 
that there was no clinical evidence indicating that the 
veteran had ever had PTB.  It was said that the PPD was only 
a test which confirmed that the veteran had been in contact 
with a person who had PTB, but it did not mean that the 
patient actually had the disease.  The doctor opined that 
basically the veteran did not have PTB. 

During an April 2006 VA orthopedic examination it was noted 
that the veteran's service medical records reflected 
treatment for back sprain that the veteran related to an 
automobile accident.  The doctor noted that the compression 
in the veteran's L3 vertebra apparently developed after 1993 
since previous X-rays and other studies had not previously 
noted that pathology.  After evaluation and review of the 
record, the examiner opined that it was less likely than not 
that the current spinal pathology was related to service 
since the evidence indicated that current back pain had its 
onset in the mid to late 1990s.    

Analysis

The veteran's service medical records indicate that he was 
treated on one occasion during service for back complaints, 
attributed to a back strain.  However, the Board considers 
this inservice back complaint to have been acute and 
transitory since no disability involving the veteran's back 
was noted on his December 1977 examination prior to service 
discharge or on service department examinations conducted in 
June 1979, September 1980, and March 1981. The first clinical 
evidence of any back pathology dates from the mid 1990s when 
an MRI indicated degenerative changes at L4-L5 and L5-S1 with 
disc protrusion at those levels.  Subsequent studies also 
revealed compression at the L3 vertebrae. Moreover, the 
record contains no competent medical evidence associating any 
current back problem to service, while VA examiners have 
specifically opined that there was no relationship between 
current back disability and service.   

Finally, the Board notes that the veteran's assertions and 
testimony alone are insufficient to support a grant of 
service connection.  It is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms.  However, without the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's back disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value. In this 
regard, the Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

Accordingly, the Board concludes that there was no 
relationship between the veteran's military service and his 
subsequent development of a back disability. The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.
 
While the veteran's service medical records noted exposure to 
PTB, no clinical findings of this disease were noted during 
service.  While the veteran gave a history of treatment for 
PTB in the early 1990, but no clinical documentation of this 
reported treatment is in the claims folder. The record does 
show treatment in 2001 after the veteran was exposed to PTB, 
but it is apparent from the record that the veteran was not 
found to actually have the disease on that occasion. 
Moreover, after VA examinations in 2005 and 2006, the 
examiners concluded that the veteran did not have from PTB.  
On the 2006 VA examination the physician who conducted the 
evaluation indicated that the PPD was only a test which 
confirmed that the veteran had been in contact with a person 
who had PTB, but it did not mean that the patient actually 
had the disease.  The doctor then opined that basically the 
veteran did not have PTB. Moreover, the Board also notes that 
the VA physician who conducted the 2005 evaluation concluded 
that there was no relationship between the positive PPD test 
and the veteran's military service. Since the evidence does 
not establish that the veteran has PTB or residuals thereof, 
service connection for this disability must also be denied.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for a back disability is denied. 

Service connection for PTB is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


